Interim Decision #2835

MATTER OF DESAI
In Visa Petition Proceedings
A-22584932

Decided by Regional Commissioner September 29, 1980
(1) An occupation may be considered a "profession" within the meaning of section
101(a)(32) of the Immigration and Nationality Act, 8 U.S.C. 1101(a)(32), where attainment of a baccalaureate degree is usually the minimum requirement for entry into the
occupation.
(2) The occupation of technical publications writer, which requires a baccalaureate
degree for entry into the profession, constitutes a "profession" and a properly quali.
fled beneficiary is eligible for third-preference immigrant visa classification.
ON BEHALF OF PETITIONER: John E. Owens, Esquire
S. Prospect Avenue
Park Ridge, Illinois 60068

This matter is before me on appeal from the District Director's
decision of December 5, 1979, denying the petition to classify the
beneficiary as a technical publications writer under section 203(a)(3) of
the Immigration and Nationality Act, 8 U.S.C. 1153(a)(3), as amended.
The appeal will be sustained.
The petitioner is engaged in the business of production and marketing of technical and industrial literature for manufacturers of industrial goods and machinery. It seeks to employ the beneficiary as a
writer of technical publications at an annual salary of $17,500 plus
profit sharing. The petitioner has obtained a labor certification on
behalf of the beneficiary as a technical publications writer which
states that the minimum requirements for satisfactory performance
of the job are a baccalaureate degree in Journalism or its equivalent
plus technical courses and two years training in mechanical engineering. The beneficiary, a 31-year-old native and citizen of India, possesses
the equivalent of a Bachelor of Science degree in Mechanical Engineering from an Indiana university, as well as a Master of Science degree in
Journalism from Ohio ,University, and a Master of Arts degree in
Political Science from the University of Cincinnati.
The District Director did not question the beneficiary's own profes569

Interim Decision #2835
sional qualifications or his ability to meet the specified minimum
requirements of this job. However, he found that the occupation of
technical publications writer does not constitute a profession as
defined in section 101(a)(32) of the Act and therefore he denied the
petition.

I have carefully reviewed the entire record and find that I cannot
agree with the District Director's characterization of this job as a nonprofessional occupation. It is well-established that an occupation may
be considered a "profession" within the meaning of section 101(a)(32)
of the Act where attainment of a baccalaureate degree is usually the
minimum requirement for entry into the occupation. Matter of Asuncion, 11 I&N Dec. 660 (B.C. 1966); cf., Matter of Palanky,121&N Dec. 66
(B.C. 1966). The evidence demonstrates that the occupation of technical publications writer is a profession under this standard. A. professional technical writing organization located in Washington, D.C., the
Society for Technical Communication, indicated that "The most usual
educational preparation for a'career in technical writing is a bachelor's degree from an accredited college or university, with emphasis on
both writing and science." This view is echoed by the statements of
three editors of various professional technical magazines and journals,
as well as by the director of the Technical Communications program at
the University of Minnesota.
Based upon the foregoing, it is clear that a baccalaureate degree is
now the accepted educational requirement for entry into the field of
technical writing; consequently, because it meets the higher education
level of other professions, technical writing likewise qualifies as a
professional occupation.
The record reflects that the beneficiary's qualifications exceed the
requirements for entry into the profession of technical writing as well
as the education and training specified in the approved labor certification. Therefore, he is eligible for third-preference classification as a
writer of technical publications and the petition will be approved.
ORDER' Appeal sustained and petition approved.

570

